Citation Nr: 0415795	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from May 1965 
to May 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A Travel Board hearing was 
held at the RO before the undersigned in December 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; this matter was addressed 
on the merits.  The veteran was notified why service 
connection for degenerative joint disease of the bilateral 
knees was denied in the October 2002 rating decision, as well 
as in a January 2003 statement of the case (SOC).  An October 
2001 letter (before the rating appealed) informed him of the 
VCAA, of his and VA's responsibilities in claims development, 
and the evidence needed to establish service connection.  

While the October 2001 letter advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  
Regarding notice content, the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claim.  Regardless, the October 2001 letter advised him 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefit sought and 
that it was his responsibility to send the evidence that was 
needed as soon as possible.  This had the same effect as 
telling him to submit everything pertinent to his claim; 
advising him at this point to submit everything he has 
pertinent to the claim would serve no useful purpose.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In fact, at the 
December 2003 hearing the veteran waived any further VCAA 
notice.

Regarding the "duty to assist," the veteran testified in 
December 2003 that his current bilateral degenerative joint 
disease of the knees was caused by the cumulative effect of 
"12" training parachute jumps.  It is not in dispute that 
the jumps occurred.  

While a VA fee-basis examination was conducted in March 2002 
(when the diagnosis was bilateral knee tricompartmental 
degenerative changes with effusion), the examiner was not 
requested to, and did not, express an opinion as to whether 
the veteran's bilateral knee disorder was related to his 
active service.  As there is competent evidence of a current 
diagnosis of bilateral degenerative joint disease of the 
knees, and it is conceded that he engaged in parachute jumps 
during service, a VA examination to determine the possibility 
of a nexus between the two is indicated.  See 38 C.F.R. 
§ 3.159(c)(4).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran 
to be afforded an examination by an 
orthopedist to determine whether his 
bilateral knee disability is, at least as 
likely as not, related to his service 
(and in particular to the parachute jumps 
therein).  Send the claims folder to the 
examiner for review.  The examiner should 
review the veteran's claims file, note 
his history of parachute jumps in 
service, and provide a medical opinion 
responding to the question above.  The 
examiner should explain the rationale for 
any opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


